Citation Nr: 1542720	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to January 31, 2013 and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Richard A. Garcia, Agent  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the Veteran's claim for service-connected disability benefits for PTSD and assigned a disability rating of 30 percent.  The Veteran appealed the initially assigned rating and, in March 2013, the RO issued a decision awarding a rating of 50 percent, effective January 31, 2013.  

The Veteran is represented in this case pursuant to 38 C.F.R. § 14.630 (2014), which allows for representation by any person on a one time basis.  The Veteran and his representative completed the necessary requirements under this provision, by filing of a VA Form 21-22a in February 2014 stating that no compensation would be paid or charged for the representative's services.  38 C.F.R. § 14.630.

On February 12, 2014, the Veteran and his representative appeared via videoconference for a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to a total disability rating based on individual unemployability and whether there was clear and unmistakable error in a June 2004 rating decision that denied entitlement to service connection for PTSD were raised in the brief the Veteran's submitted at approximately the time of his videoconference hearing, but neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Those issues are referred to the AOJ for appropriate development.

For the following reasons, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

According to post-service records of treatment at a VA medical center, the Veteran receives disability benefits from the Social Security Administration (SSA).  It is unclear from the record whether he receives Social Security disability benefits due to his service-connected PTSD or other impairment.  Pursuant to its duty to assist the Veteran, VA must attempt to obtain potentially relevant records from other Federal departments or agencies, including the SSA.  See 38 C.F.R. § 3.159(c)(2) (2014).  Because the SSA's records concerning the Veteran may include potentially relevant information about the severity and functional effects of his PTSD, this appeal must be remanded for the AOJ to obtain those records.

Because a remand is needed to obtain SSA records, the Board will also consider other development that could potentially assist the Veteran in prevailing in his claim for a higher PTSD rating.  In support of his claim, the Veteran submitted a letter from Dr. R.J., a psychiatrist in San Antonio, Texas, dated July 2008.  According to this letter, the Veteran has PTSD and major depressive disorder with psychosis.  The Veteran reports continuous treatment with Dr. R.J. for more than one year after May 2007, but the July 2008 is the only record of treatment with Dr. R.J. in the Veteran's file.  On remand, the AOJ should attempt to obtain any additional treatment records of the Veteran's mental health treatment from Dr. R.J., with the assistance of the Veteran as needed.

The Veteran's claims file includes two VA examination reports, dated September 2010 and February 2013, both of which have been criticized by the Veteran in several written statements.  However, the Veteran has stated that he believes his PTSD has not increased in severity and that, in his view, the AOJ has inappropriately used the process of arranging new examinations in order to assign later effective dates for increases in the level of compensation he receives for his service-connected PTSD.  He essentially contends that the disorder has been totally disabling since the filing of his claim.  

Since the Veteran has found fault with the most recent available VA examination reports, on remand, he should have the opportunity for a new examination from a qualified person who has not previously examined him.  But he shall not be required to submit to a new examination.  Because his appeal concerns the rating assigned for the Veteran's PTSD after his initial claim for service-connected disability compensation was granted, VA may assign an effective date for increases, if appropriate, in the amount of his disability compensation any point since September 12, 2005 and is not necessarily required to use the date of any new examination as the effective date of any increase. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Social Security Administration and obtain, if available, any records pertinent to the Veteran's PTSD and any associated disorders.  Any records so obtained must be associated with the Veteran's file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. The AOJ should contact the Veteran and ask him to provide authorization for VA to obtain any outstanding treatment records of the Veteran from Dr. R.J., a psychiatrist in San Antonio, Texas who treated the Veteran for major depression and PTSD between May 2007 and July 2008.  If the Veteran agrees to provide the necessary authorization, the AOJ should make reasonable efforts to obtain the Veteran's treatment records from Dr. R.J.  The AOJ should also attempt to obtain treatment records from any other health care providers identified by the Veteran.  All attempts to obtain records should be documented in the claims file.  The Veteran is hereby informed that if he would prefer, he may obtain those records and submit them to the VA.

3. After the development above has been completed, to the extent possible, the Veteran should be afforded the opportunity for a new VA examination with a psychiatrist or psychologist who has not previously examined him, if he desires to report.  The Veteran's claims file, together with any new records obtained as a result of the development described in paragraphs 1 and 2 of these instructions, should be provided to the examiner, who should then provide a written report on the current nature and severity of the Veteran's PTSD.  

All signs and symptoms of psychiatric disability should be reported in detail.  The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living.  The examiner should specifically discuss the severity and functional impact of any psychosis, as described in the July 2008 letter of the Veteran's psychiatrist, suicidal and/or homicidal ideation and auditory hallucinations.  The Veteran is not required to attend the examination and, in the event he declines the opportunity, the Veteran's claim for an increased initial disability rating for PTSD should be adjudicated on the basis of the other evidence.

4. After the above development has been completed, readjudicate the claim.  If the benefit remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


